Per Curiam.
The decreepn this ease should be affirmed, for the reasons given by Vice-Chancellor Stevenson. We are not to be understood, however, as holding that the case was one of equitable jurisdiction. Ho objection was made on this ground, and it would be wrong to dismiss the bill for that reason at this stage of the proceedings.
For affirmance — The Chief-Justice, Garrison, Swayze, Trenchard, Parker, Bergen, Voorhees, Minturn, Bogert, Vredenburgh, Vroom, Gray, Dili, Congdon — 14.
For reversal — Hone.